Order unanimously *919affirmed without costs. Memorandum: Respondent appeals from an order of disposition which adjudged her to be a juvenile delinquent and ordered that she be placed for a period of 18 months with the New York State Division for Youth. The court found, after a fact-finding hearing, that respondent committed acts that, if committed by an adult, would constitute the crime of assault in the second degree.
The evidence adduced at the fact-finding hearing, viewed in the light most favorable to the presentment agency (see, Matter of Jason B., 186 AD2d 481, 482; Matter of Michael D., 109 AD2d 633, affd 66 NY2d 843), established that respondent, along with a group of other youths, chased, surrounded and beat the victim. The victim was punched and kicked repeatedly in the face and head. Respondent concedes that she struck the victim. The victim sustained numerous injuries, including a fractured nose and cheekbone. That evidence was sufficient to establish beyond a reasonable doubt that respondent intended to inflict serious physical injury upon the victim (see, People v Delgado, 167 AD2d 181, 182, lv denied 77 NY2d 905). Given the circumstances presented by this case, we conclude that the disposition imposed was not harsh or excessive. (Appeal from Order of Erie County Family Court, Dillon, J. — Juvenile Delinquency.) Present — Pine, J. P., Fallon, Doerr, Davis and Boehm, JJ.